UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22056 John Hancock Tax-Advantaged Global Shareholder Yield Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2011 Item 1. Schedule of Investments. Management’s discussion of Fund performance By Epoch Investment Partners, Inc. and Analytic Investors, LLC Global equities managed positive returns during a volatile 12-month period ended October 31, 2011 which saw large macroeconomic concerns dominate trading and lead to a series of “risk-on/risk-off” market moves as investor sentiment swung between positive and negative on the latest news. For the fiscal year ended October 31, 2011, John Hancock Tax-Advantaged Global Shareholder Yield Fund had total returns of 4.62% at net asset value (NAV) and 1.63% at market value. The difference in the Fund’s NAV return and its market performance stems from the fact that the market share price is subject to the dynamics of secondary market trading, which causes it to trade at a discount or a premium to the Fund’s NAV share price at any time. By comparison, the Fund’s benchmark, the MSCI World Index, had a return of 2.30%. The average return of the diversified equity closed-end funds tracked by UBS Securities LLC was 3.94% at NAV and 0.99% at market price. The Fund’s annualized distribution rate was 11.88% at NAV and 11.62% at closing market price on October 31, 2011. The Fund’s investments are mainly in securities that provide preferential tax treatment. The tax characteristics of distributions paid during the year were evenly split between income and return of capital. The leading contributions to performance came from stock selection in the utilities and consumer staples sectors. The Fund also benefited from an underweight position in the financial segment, the poorest-performing sector in the index. The number-one individual contributor to relative performance was multi-utility NiSource, Inc., which reported strong quarterly results and benefited from a positive regulatory review. Other leading contributors in the sector were U.K.-based Scottish & Southern Energy PLC, which made a number of beneficial acquisitions during the year; and U.S.-based Southern Company. Relative to the benchmark, it hurt to be underrepresented in the energy sector, which was the best-performing segment of the market for the fiscal year. The Fund’s industrials and telecommunication holdings also underperformed, largely as a result of stock selection. The options component of the Fund posted negative returns of –1.25% and detracted from performance; however, this slice of the portfolio outperformed its benchmark, the options component of the CBOE S&P 500 BuyWrite Index (BXM), which returned –3.66%. The primary sources of underperformance were options written on the S&P 500 Index. Also, certain sector options underperformed, such as call options written on the semiconductor sector. In terms of positive contributors, options written on certain underperforming indexes — such as small-cap indexes — helped most. This commentary reflects the views of the portfolio managers through the end of the Fund’s period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. International investing involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 6 Tax-Advantaged Global Shareholder Yield Fund | Annual report Portfolio summary Top 10 Holdings (35.2% of Net Assets on 10-31-11) NiSource, Inc. 4.5% TECO Energy, Inc. 3.2% Verizon Communications, Inc. 4.2% Royal Dutch Shell PLC 3.0% Altria Group, Inc. 4.0% Arthur J. Gallagher & Company 2.9% Scottish & Southern Energy PLC 3.9% Philip Morris International, Inc. 2.9% BCE, Inc. 3.9% Reynolds American, Inc. 2.7% Top 10 Countries United States 53% Italy 3% United Kingdom 20% Switzerland 3% Canada 5% Netherlands 3% France 4% Taiwan 1% Germany 3% Brazil 1% Sector Composition Utilities 28% Energy 6% Consumer Staples 19% Consumer Discretionary 4% Telecommunication Services 15% Information Technology 4% Financials 7% Materials 3% Health Care 7% Short-Term Investments & Other 1% Industrials 6% 1 As a percentage of net assets on 10-31-11. 2 Cash and cash equivalents not included. 3 International investing involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. These risks are more significant in emerging markets. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Annual report | Tax-Advantaged Global Shareholder Yield Fund 7 Fund’s investments As of 10-31-11 Shares Value Common Stocks 97.83% (Cost $109,049,176) Australia 0.76% Westpac Banking Corp. 37,500 872,811 Belgium 0.39% Mobistar SA 7,900 448,150 Brazil 1.08% CPFL Energia SA 97,000 1,241,279 Canada 5.21% BCE, Inc. 111,700 4,427,657 Shaw Communications, Inc., Class B 76,400 1,547,546 France 3.74% SCOR SE 56,800 1,321,201 Total SA 21,450 1,121,695 Vivendi SA 82,500 1,848,225 Germany 3.47% BASF SE 22,800 1,657,031 Deutsche Telekom AG 64,100 812,678 Muenchener Rueckversicherungs — Gesellschaft AG (MunichRe) 11,300 1,514,817 Italy 3.16% Enel SpA 367,200 1,726,303 Terna Rete Elettrica Nazionale SpA 498,100 1,902,048 Netherlands 3.00% Royal Dutch Shell PLC, ADR 48,500 3,439,135 Norway 0.51% Orkla ASA 67,150 581,811 Philippines 1.04% Philippine Long Distance Telephone Company, ADR 21,600 1,199,664 Switzerland 3.08% Nestle SA 37,500 2,170,115 Swisscom AG 3,400 1,368,511 Taiwan 1.19% Taiwan Semiconductor Manufacturing Company, Ltd., ADR 108,700 1,371,794 8 Tax-Advantaged Global Shareholder Yield Fund | Annual report See notes to financial statements Shares Value United Kingdom 19.91% AstraZeneca PLC, ADR (C) 37,700 1,806,207 BAE Systems PLC 681,200 3,008,957 British American Tobacco PLC 29,850 1,366,005 Diageo PLC, ADR 26,800 2,221,184 FirstGroup PLC 320,900 1,713,537 GlaxoSmithKline PLC 39,900 894,340 Imperial Tobacco Group PLC 75,000 2,733,241 Logica PLC 410,500 617,478 National Grid PLC 72,200 715,128 Scottish & Southern Energy PLC 206,800 4,444,380 United Utilities Group PLC 144,000 1,400,827 VodafoneGroup PLC 694,000 1,924,658 United States 51.29% Altria Group, Inc. 166,300 4,581,565 Arthur J. Gallagher & Company 108,600 3,355,740 AT&T, Inc. 77,800 2,280,318 Automatic Data Processing, Inc. 11,700 612,261 Bristol-Myers Squibb Company (C) 90,000 2,843,100 CenturyLink, Inc. 8,300 292,658 ConocoPhillips 16,800 1,170,120 Diamond Offshore Drilling, Inc. 16,500 1,081,410 Duke Energy Corp. (C) 122,500 2,501,450 E.I. du Pont de Nemours & Company 25,050 1,204,154 Integrys Energy Group, Inc. 37,100 1,962,961 Lorillard, Inc. (C) 20,000 2,213,200 Merck & Company, Inc. 68,800 2,373,600 Microchip Technology, Inc. (C) 45,600 1,648,896 NiSource, Inc. (C) 232,600 5,138,134 PepsiCo, Inc. 8,500 535,075 Philip Morris International, Inc. (C) 46,800 3,269,916 Pitney Bowes, Inc. 55,600 1,133,128 Progress Energy, Inc. 51,600 2,688,360 R.R. Donnelley & Sons Company 45,800 746,540 Regal Entertainment Group (C) 83,700 1,208,628 Reynolds American, Inc. (C) 79,200 3,063,456 SCANA Corp. 30,900 1,306,452 Southern Company (C) 58,800 2,540,160 TECO Energy, Inc. (C) 200,000 3,714,000 Vectren Corp. 22,400 635,712 Verizon Communications, Inc. (C) 128,800 4,763,024 See notes to financial statements Annual report | Tax-Advantaged Global Shareholder Yield Fund 9 Shares Value Preferred Securities 0.85% (Cost $854,267) United States 0.85% MetLife, Inc., Series B, 6.500% (C) 38,600 976,580 Yield (%) Shares Value Short-Term Investments 1.59% (Cost $1,821,287) Money Market Funds 0.65% State Street Institutional Treasury Money Market Fund (Y) 0.000 741,287 741,287 Par value Value Repurchase Agreement 0.94% Repurchase Agreement with State Street Corp. dated 10-31-11 at 0.010% to be repurchased at $1,080,000 on 11-1-11, collateralized by $1,070,000 U.S. Treasury Bills, 1.375% due 11-30-15 (valued at $1,102,100, including interest). $1,080,000 1,080,000 Total investments (Cost $111,724,729) † 100.27% Other assets and liabilities, net (0.27%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (C) All or a portion of this security is segregated as collateral for options overlay (see Note 3). Total collateral value at 10-31-11 was $22,254,895. (Y) The rate shown is the annualized seven-day yield as of 10-31-11. † At 10-31-11, the aggregate cost of investment securities for federal income tax purposes was $113,660,091. Net unrealized appreciation aggregated $1,420,207, of which $5,381,309 related to appreciated investment securities and $3,961,102 related to depreciated investment securities. The Fund had the following sector composition as a percentage of total net assets on 10-31-11: Utilities 28% Consumer Staples 19% Telecommunication Services 15% Financials 7% Health Care 7% Industrials 6% Energy 6% Consumer Discretionary 4% Information Technology 4% Materials 3% Short Term Investments & Other 1% 10 Tax-Advantaged Global Shareholder Yield Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-11 This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value for each common share. Assets Investments, at value (Cost $111,724,729) $115,080,298 Cash 77 Foreign currency, at value (Cost $28,200) 28,120 Dividends and interestreceivable 456,654 Other receivables and prepaidexpenses 20,253 Totalassets Liabilities Written options, at value (Premiums received $672,884) (Note3) 724,750 Payable toaffiliates Accounting and legal servicesfees 1,431 Trustees’fees 6,712 Other liabilities and accruedexpenses 86,500 Totalliabilities Netassets Paid-incapital $152,288,986 Accumulated distributions in excess of net investmentincome (4,210) Accumulated net realized loss on investments, written options and foreign currencytransactions (40,839,455) Net unrealized appreciation (depreciation) on investments, written options and translation of assets and liabilities in foreigncurrencies 3,320,688 Netassets Net asset value pershare Based on 9,467,556 shares of beneficial interest outstanding — unlimited number of shares authorized with no parvalue $12.12 See notes to financial statements Annual report | Tax-Advantaged Global Shareholder Yield Fund 11 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-11 This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $8,044,367 Interest 261 Less foreign taxeswithheld (488,114) Total investmentincome Expenses Investment management fees (Note5) 1,180,297 Accounting and legal services fees (Note5) 15,994 Transfer agentfees 28,364 Trustees’ fees (Note5) 51,293 Printing andpostage 69,580 Professionalfees 66,610 Custodianfees 54,354 Stock exchange listingfees 18,640 Other 24,292 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments 6,382,234 Written options (Note3) (1,650,806) Foreign currencytransactions (36,896) Change in net unrealized appreciation (depreciation)of Investments (5,163,909) Written options (Note3) (62,766) Translation of assets and liabilities in foreigncurrencies 6,533 Net realized and unrealizedloss Increase in net assets fromoperations 12 Tax-Advantaged Global Shareholder Yield Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-11 10-31-10 Increase (decrease) in netassets Fromoperations Net investmentincome $6,047,090 $5,967,118 Net realized gain(loss) 4,694,532 (2,849,493) Change in net unrealized appreciation(depreciation) (5,220,142) 14,620,004 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (6,784,389) (5,812,586) From tax return ofcapital (6,798,693) (7,669,225) Totaldistributions From Fund share transactions (Note6) Total increase(decrease) Netassets Beginning ofyear 122,112,720 116,903,670 End ofyear Accumulated distributions in excess of net investmentincome See notes to financial statements Annual report | Tax-Advantaged Global Shareholder Yield Fund 13 Financial highlights The Financial Highlights show how the Fund’s net asset value for a share has changed since inception. COMMON SHARES Periodended 10-31-11 10-31-10 10-31-09 10-31-08 10-31-07 1 Per share operatingperformance Net asset value, beginning ofperiod 2 Net investmentincome 3 0.64 0.64 0.72 1.05 0.02 Net realized and unrealized gain (loss) oninvestments (0.06) 1.25 0.42 (5.91) 0.50 Total from investmentoperations Less distributions to commonshareholders From net realizedgain — — — (0.38) — From net investmentincome (0.72) (0.62) (0.70) (1.03) — From tax return ofcapital (0.72) (0.82) (0.83) (0.39) — Totaldistributions — Anti-dilutive impact of repurchaseplan — Offering costs related to commonshares — — — 4 — (0.04) Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 6 Total return at market value (%) 6 8 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $115 $122 $117 $121 $171 Ratios (as a percentage of average net assets): Expenses beforereductions 1.28 1.25 1.29 1.23 1.46 9 Expenses net of fee waivers andcredits 1.28 1.25 1.29 1.23 1.30 9 Net investmentincome 5.12 5.15 6.01 6.29 1.10 9 Portfolio turnover (%) 95 96 126 195 3 1 Period from 9-26-07 (inception date) to 10-31-07. 2 Reflects the deduction of a $0.90 per share salesload. 3 Based on the average daily sharesoutstanding. 4 Less than $0.005 pershare. 5 The repurchase plan was completed at an average repurchase price of $11.09 for 17,400 shares. The redemption for the year ended 10-31-09 was $192,900 and had a less than $0.005 NAVimpact. 6 Total return based on net asset value reflects changes in the Fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund’s shares traded during theperiod. 7 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 8 Notannualized. 9 Annualized. 14 Tax-Advantaged Global Shareholder Yield Fund | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock Tax-Advantaged Global Shareholder Yield Fund (the Fund) is a closed-end diversified management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
